AO UWSB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page lofl . of

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT: OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)

Wenceslao Chaparro-Fontes Case Number: 3:19-mj-24067

 

James Michae}-@1
Defendant's Attorney

 

  

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 89526298
OCT 9 & 20
THE DEFENDANT: ars
pleaded guilty to count(s) 1 of Complaint south sacs Oi ithe Coney
C1 was found guilty to count(s) BY hae Ce ne

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Titlh & Section Nature of Offense — Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) I
(1 The defendant has been found not guilty on count(s)
C] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
mw

EKTIME SERVED i days

 

XJ Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 3, 2019

 

Date of meee of Sentence

in,

Received ane My = SAA, 2 \ oh

 

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:19-mj-24067

 

 
